SILBERMAN, Circuit Judge,
dissenting:
I wish I could join the majority opinion. This third tranche of deregulation of shipping of trailers and containers on sequential rail and truck movements (TOFC/COFC) seems eminently sensible as a policy matter, and there is much with which I heartily agree in the majority opinion concerning the dangers of applying step one of the Chevron analysis too broadly so as to avoid deferring to an agency’s interpretation of an ambiguous statute. Nevertheless, I find the plain language of that portion of the statute, § 10505(f), which “directly addresses” the Commission’s relevant authority to be a bar to the Commission’s rule. Therefore, I respectfully dissent.
I.
In 1981 the Commission exempted from regulation all intermodal operations performed by railroad-owned trucks. See Improvement of TOFC/COFC Regulation, 364 I.C.C. 731 (1981). The Fifth Circuit denied a petition for review of the ICC’s order in American Trucking Ass’ns v. ICC, 656 F.2d 1115 (5th Cir.1981), holding that the truck portion of an intermodal movement was “related to a rail carrier providing transportation” within the meaning of 10505(a). It also suggested in addition that the truck portion was in fact “provided by a rail carrier” within the meaning of 10505(f), see id. at 1120.
The Commission then took a second deregulatory step and exempted from regulation independent motor carriers engaged in intermodal traffic where a motor carrier was affiliated with a railroad by acting as an agent of a railroad or pursuant to a joint rate with a railroad.1 See Improvement of TOFC/COFC Regulations, 3 I.C.C.2d 869 (1987). This exemption covered those instances where a shipper dealt with a motor carrier and a railroad which were holding out their joint service to the customer as a single operation.
The next step was the order challenged by this petition. It deregulates independent motor carrier services which are a *154part of the intermodal movement even when there is no affiliation between the motor carrier and the railroad. Improvement of TOFC/COFC Regulation, 6 I.C. C.2d 208 (1989). The exemption. applies when the railroad picks up a trailer/container from a motor carrier or vice versa. The shipper, however, may enter into two unrelated contracts with a railroad and a motor carrier and arrange the timing of the intermodal transfer while dealing with both the motor carrier and the railroad as two separate entities.
II.
I agree with my colleagues that subsection 10505(a) if read by itself can be said to be ambiguous on the issue before us.2 The phrase “in a matter related to a rail carrier providing transportation ...,” is unclear in its reach because the term “related” is imprecise. It could be construed — perhaps, it is more obviously construed — as did dissenting Commissioner Lamboley — to concern only such matters as “tariff filing, rates and charges, abandonments, acquisitions and securities issuances” involving railroads. Improvement of TOFC/COFC Regulation, 6 I.C.C.2d at 224. On the other hand, if section (a) stood alone it might be thought to give the Commission authority to exempt motor carriage as part of through movements when a railroad owns the trucking facilities or when the railroad is affiliated through a joint bill with a trucking company; or it perhaps could even be stretched to extend ICC authority to the “matters” in this case, where the only connection between the railroad and the trucking company is the continuous movement of the container. In other words, weré this the only portion of section 10505 that came into play, I would agree that this case should be analyzed under Chevron “Step II.”
Inconvenient though it may be, the very same section of the Act includes another subsection which squarely deals with the subject of intermodal transportation deregulation:
(f) The Commission may exercise its authority under this section to exempt transportation that is provided by a rail carrier as part of a continuous intermodal movement.
That subsection quite specifically authorizes the Commission to exempt trucking and water carriage from its regulation under two conditions: when it is “provided” by a rail carrier and when it is part of a continuous movement.3 As petitioners point out, both subsections must be examined at which point two propositions are apparent: (1) that Congress “directly addressed” the issue presented to us in subsection (f), and (2) therefore, the interpretation the Commission places on subsection (a) is simply implausible.
The ICC does not claim that railroads are “providing” the intermodal carriage at issue here. Instead, the Commission claims, and the majority accepts the notion, that subsection (f) does not mean what it says; that it does not “limit” the Commission’s power to deregulate trucking rates to those circumstances where the railroads are providing the motor carriage as part of a continuous movement. The Commission reaches its rather farfetched interpretation of the language of the statute by first analyzing subsection (a) as if it were passed years previously and after arriving at a broad meaning for subsection (a) — a meaning which authorizes the Commission’s rule — only then questioning whether Congress really intended to cut back on that broad grant by subsequently passing subsection (f). I think that approach is quite artificial. After all, we are exam*155ining two subsections passed in the very same statute and we have said repeatedly that “statutes should be construed 'to give effect, if possible, to every word Congress used.”' American Fed’n of Gov’t Employees v. FLRA, 798 F.2d 1525, 1528 (D.C. Cir.1986) (citations omitted). To be sure, as the majority emphasizes, Maj. Op. at 1106-1107, subsection (f) was a floor amendment, but I do not think it can be read out of the statute because a Congressman offered his amendment in that fashion. Although the conference report does not specifically mention subsection (f) — indeed, the report was apparently written before the amendment because it refers to a subsection (g) that (f) replaced — we know that the amendment was offered by a real live Congressman, Ertel,4 and voted upon by a real live Congress.
The majority seems to follow the same reasoning process as the Commission. By the time my colleagues get around to discussing what they agree is the main issue of the case — the interpretation of section (f) — it would appear that they are already convinced that subsection (a) is a positive grant of authority to do all that the Commission would like to do regarding intermodal transportation. Accordingly, subsection (f) is read with what seems to be a jaundiced eye that finds linguistic imprecision and ambiguity where it does not exist. Indeed, the majority suggests (albeit only suggests) a notion that not even the Commission advanced, that subsection (f) can be thought to be ambiguous because it is in tension with subsection (a). Maj. Op. at 1105. That is naked analytical bootstrapping since the tension is only created after the court gives subsection (a) a sweeping meaning in conflict with subsection (f).
The crucial issue, of course, is whether subsection (f) can be thought to be ambiguous. Only by so holding, and thereby passing this first step of Chevron, can the majority go on to consider whether the Commission’s interpretation is reasonable. The majority concludes that it is ambiguous and therefore it can proceed because subsection (f) does not address “the precise question at issue,” which must be: was the Commission authorized to deregulate the rates on the trucking portion of intermodal service when railroads cannot be thought to “provide” that trucking service? I quite agree with my colleagues, indeed, I think it very important to be said, that if the Courts of Appeals read the “precise question at issue” too broadly the Supreme Court's decision in Chevron can be undermined and appropriate deference to an agency interpretation would thereby be avoided. I understand us to be in disagreement, however, not as to the precise question before us but rather as to how to interpret Congress’ answer.
The majority would have it that Congress was silent as to trucking that is part of intermodal transportation and is not provided by a railroad. I do not think that is a fair reading of the text any more than if Congress banned the importation of apples, oranges, and bananas from a particular country and it were then argued that the ban included grapefruits as well. In both cases what is perhaps the most reliable maxim of statutory construction, expressio unius est exclusio alterius, tells us that Congress does have a specific intent to authorize certain actions but not other actions not specified, see Michigan Citizens for an Independent Press v. Thornburgh, 868 F.2d 1285, 1293 (D.C.Cir.), aff'd by an equally divided Court, 493 U.S. 38, 110 S.Ct. 398, 107 L.Ed.2d 277 (1989). Subsection (f) did not say to the ICC “go and deregulate to your heart’s content,” it did not say “deregulate any and all motor carriage,” and it did not say “deregulate motor carriage used to transport containers travelling intermodal whether or not such motor carriage is provided by railroads and whether or not the intermodal movements are continuous.” 5
*156Surely if subsection (f) is thought to be a positive law authorizing agency action that would not otherwise be permitted, then my reading is compelling. The majority, it seems to me, tacitly concedes the point by claiming that subsection (f) can be read as “permissive,” Maj. Op. at 148 which I take to mean it can be interpreted as words Congress adopted while intending them to have no legal effect whatsoever. It is suggested that subsection (f) might have been designed to “encourage” (not to authorize) the Commission in proceeding with a then-pending rulemaking “to determine whether some form of exemption for the rail portion of TOFC service is a feasible method of accomplishing our purpose of encouraging this intermodal service.” Maj. Op. at 149 (quoting Notice of Rulemaking, 44 Fed. Reg. 49,279, 49,280 (Aug. 22, 1979)) (emphasis added). But Congressman Ertel when introducing his amendment did not mention the proposed rulemaking which in any case was not directed at deregulating the motor carriage segment of intermodal transportation. It was only after passage of the statute, including the Ertel amendment, that the Commission broadened the rulemaking’s focus. Nor did Congressman Ertel suggest (not surprisingly) that his amendment was not necessary because it merely duplicated the authority bestowed in subsection (a). Yet as I understand the majority opinion, Congressman Ertel might as well have stayed home — his amendment, has no legal significance. Subsection (f), we are to believe, was passed as an amendment only to suggest to the Commission a good example — “a particularly appropriate candidate” for the exercise of its subsection (a) broad exemption authority. Maj. Op. at 148. Congressman Ertel might well respond with the old line, “If I wanted to send a message I would use Western Union.”6
To be sure, as the majority notes at 1105, Congressman Ertel could have phrased his amendment, the grant of authority in subsection (f), to include a reciprocal prohibition against the ICC deregulating truck carriage rates when the intermodal service is not provided by a railroad. In other words, he could have made the implicit “not” explicit — but he had no reason to do so. Congressman Ertel could not have known that the ICC would subsequently in three steps construe subsection (a) as granting the Commission such broad authority as to, at this point, render subsection (f) meaningless.
Finally, the majority relies upon legislative history, the discussion of which it incorporates by reference into its Chevron step one analysis, as inadequate to establish that petitioner’s reading of the statute is “unambiguously correct,” Maj. Op. at 1105. That sounds very much as if the majority is adopting a rather unorthodox approach to statutory interpretation — indeed one that turns tradition on its head— by insisting that Congress confirm the plain meaning of statutory language with legislative history. In any event, there is nothing in the legislative history — absolutely nothing — that contradicts the plain meaning of subsection (f). Indeed, as Commissioner Lamboley forcefully pointed out in his dissent, “the most salient aspect of that history was the full Senate’s rejection of a Commerce Committee amendment to the [Motor Carrier Act] which would have exempted independently provided truck service incidental to rail TOFC transport.” 6 I.C.C.2d at 224-25 (emphasis added).7
******
This is a case of the self-confirming hypothesis. It is possible to arrive at the majority’s position only if one is led first to pour specific content into subsection (a) — to make it say directly what it does not say *157but might be read to say in the absence of subsection (f). Then, after constructing this analytical castle, one may ask skeptically, as does the majority, did Congress really intend to cut down the castle’s ramparts. The answer at that point is, I submit, all too compelling.

. In a joint rate arrangement, the shipper is faced with one bill for the entire voyage and the apportionment of the charged sum as well as the liability for any damage is contractually established between the motor carrier and the railroad.


. (a) In a matter related to a rail carrier providing transportation subject to the jurisdiction of the Interstate Commerce Commission under this subchapter, the Commission shall exempt a person, class of persons, or a transaction or service when the Commission finds that the application of a provision of this subtitle—
(1) is not necessary to carry out the transportation policy of § 10101a of this title; and
(2) either (A) the transaction or service is of limited scope, or (B) the application of a provision of this subtitle is not needed to protect shippers from the abuse of market power.


. It is undisputed that in this case the movements are "continuous."


. Conference Reports, as we know, do not always share that characteristic. See Blanchard v. Bergeron, 489 U.S. 87, 109 S.Ct. 939, 947, 103 L.Ed.2d 67 (1989) (Scalia, J., concurring).


. I assume the majority would similarly disregard the continuity limitation if the Commission wished to take the "next step.”


. He did say, as the majority quotes, that "my amendment is a first step toward a coherent nat[ion]al transportation system," Maj. Op. at 150, but I find it impossible to glean from that statement even the suggestion that the Commission was authorized to take any number of future steps on its own.


. The Motor Carrier Act is a different, although complementary, statute, but it was enacted the same year and the incident to which Commissioner Lamboley refers is the only time that Congress directly addressed the intermodal transportation issue (other than in the language of § 10505(f)).